                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    NANCY SMITH,                                                             CIVIL ACTION
       Plaintiff

    VERSUS                                                                   NO. 17-7267

    BOARD OF COMMISSIONERS OF THE                                            SECTION:
    LOUISIANA STADIUM AND EXPOSITION
    DISTRICT, ET AL.,                                                        “E” (2)
        Defendants

                                    ORDER AND REASONS
        Before the Court is a motion for summary judgment, filed by Defendants the

Louisiana Stadium and Exposition District (“LSED”), Kyle France, in his official capacity

as Chairman of the Board of Commissioners of the LSED, and SMG.1 The motion is

opposed. 2 In this order, the Court addresses Defendants’ argument that the LSED is

entitled to sovereign immunity on Plaintiff Nancy Smith’s claim for damages against it

under Title II of the Americans with Disabilities Act (“ADA”). For the reasons that follow,

the Court GRANTS Defendants’ motion for summary judgment, finding the LSED is

entitled to sovereign immunity on Plaintiff’s Title II damages claim. The Court also finds

sua sponte that the LSED is entitled to sovereign immunity on Plaintiff’s Title II claim for

injunctive relief against it and that France, sued in his official capacity, is entitled to

sovereign immunity on Plaintiff’s Title II damages claim against him. The Court will

address the remaining issues raised by the motion by separate order. 3




1 R. Doc. 45. In her Amended Complaint, Plaintiff named the Board of Commissioners of the LSED as a
defendant based on her belief that the Board owned the Mercedes-Benz Superdome. R. Doc. 5. The Court
granted her motion to substitute the LSED as a defendant in place of the Board of Commissioners of the
LSED. R. Doc. 82. The motion for summary judgment was filed on behalf of the LSED and France.
2 R. Doc. 59.
3 The Court already has addressed Defendants’ arguments regarding Plaintiff’s standing to seek injunctive

relief. R. Doc. 87.

                                                   1
                     FACTUAL AND PROCEDURAL BACKGROUND

        The following facts are undisputed. Plaintiff is an amputee who is disabled within

the meaning of the ADA. 4 On April 2, 2016, she attempted to call the box office of the

Mercedes-Benz Superdome (“Superdome”) to purchase tickets for a Guns N’ Roses

concert, to be held on July 31, 2016. 5 In reality, she contacted a representative of Box

Office Ticket Center LLC, who assured her the tickets she was purchasing were accessible

seats compliant with the ADA. 6

        The Superdome is owned by the LSED and operated and managed by Defendant

SMG. SMG is responsible for coordinating events, including creating seating charts for

concerts. 7 Ticketmaster LLC, not Box Office Ticket Center LLC, has the sole and exclusive

right to sell and distribute tickets for concerts at the Superdome. 8 SMG identifies

accessible seats in its seating chart for music concerts and submits that information to

Ticketmaster LLC. 9 SMG’s usual practice is to reserve additional ADA-accessible seats in

case a customer with a disability, but without a ticket for an accessible seat, requests to

be moved to an accessible seat. 10 For the Guns N’ Roses concert, SMG reserved

approximately one hundred fifty-one accessible seats for this purpose. 11

        Plaintiff’s tickets originally were bought from Ticketmaster LLC and resold on the

secondary market by Box Office Ticket Center LLC. 12 The seat for which Plaintiff

purchased a ticket had not been designated by SMG as accessible. 13 When Plaintiff and


4 R. Doc. 69 at 9, ¶ 7(a) (uncontested material facts in pretrial order).
5 Id. at 10, ¶¶ 7(f)–(g).
6 Id. at ¶¶ 7(g)–(h).
7 Id. at ¶¶ 7(c)–(e).
8 Id. at 11, ¶ 7(k).
9 Id. at ¶ 7(m).
10 R. Doc. 45-2 at 4, ¶ 19; R. Doc. 59-1 at 5, ¶ 19.
11 R. Doc. 45-2 at 4, ¶ 24; R. Doc. 59-1 at 6, ¶ 24.
12 R. Doc. 69 at 10–11, ¶¶ 10(h), (k).
13 Id. at 10, ¶ 7(i).


                                                       2
her daughter arrived at the Superdome on the night of the concert, they sought assistance

from a SMG staffer to locate their seats. 14 Plaintiff asked the staffer to remove the existing

chair in the space of her ticketed seat to permit her to park her wheelchair in its place. 15

The staffer told her the existing chair could not be removed. 16 Plaintiff expressed safety

concerns about being transferred out of her wheelchair, but eventually agreed to do so.17

The SMG staffer took her wheelchair, which was returned to her after the concert. 18

        On July 28, 2017, Plaintiff filed a complaint. 19 She filed an amended complaint on

August 20, 2017. 20 The Defendants remaining in the case are the LSED, France, in his

official capacity as Chairman of the Board of Commissioners of the LSED, and SMG.

Plaintiff brings (1) a claim for damages and injunctive relief under Title II of the ADA

against the LSED and France, (2) a claim for damages under the LHRA against SMG, and

(3) a claim for injunctive relief under Title III of the ADA against SMG.21

        On December 26, 2018, Defendants SMG, the LSED, and France filed the instant

motion. 22 Plaintiff opposes. 23 In this order, the Court addresses Defendants’ argument

that the LSED is entitled to sovereign immunity on Plaintiff’s claim for damages under

Title II of the ADA. The Court also addresses sua sponte whether the LSED is entitled to

sovereign immunity on Plaintiff’s Title II claim for injunctive relief against it and whether

France, sued in his official capacity, is entitled to sovereign immunity on Plaintiff’s Title

II damages claim against him.


14 Id. at 12, ¶ 7(t).
15 Id. at ¶ 7(u).
16 Id.
17 Id. at ¶ 7(v).
18 Id. at ¶¶ 7(w)–(x).
19 R. Doc. 1.
20 R. Doc. 5.
21 R. Doc. 70 at 1–2.
22 R. Doc. 45.
23 R. Doc. 59.


                                              3
                          SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 24 “An issue is material if its resolution could affect the outcome of the action.” 25

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 26 All reasonable inferences are drawn in favor of the non-moving party. 27

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 28

       “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must

be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the


24 FED. R. CIV. P. 56; see also Celotex v. Catrett, 477 U.S. 317, 322–23 (1986).
25 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
26 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
27 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
28 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell

Energy, Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).

                                                  4
pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist. 29

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 30 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 31 Thus, the non-moving party may defeat a motion for

summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 32 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’” 33




29 Celotex, 477 U.S. at 322–24.
30 Id. at 331–32 (Brennan, J., dissenting).
31 See id. at 332.
32 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the

evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
33 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16, 919 n.7 (5th Cir. 1992)).

                                                      5
                                       LAW AND ANALYSIS

        Defendants argue there are no disputed material facts, and as a matter of law, the

LSED is entitled to sovereign immunity because the LSED is an arm of the State of

Louisiana, and Congress did not validly abrogate sovereign immunity under Title II of the

ADA for Plaintiff’s damages claim. 34 Plaintiff argues the LSED is not entitled to sovereign

immunity because the LSED is a local political subdivision of the state, and that, even if

it would otherwise be entitled to sovereign immunity, Title II of the ADA validly abrogates

sovereign immunity for Plaintiff’s claim. 35

I.      The LSED is an arm of the state entitled to sovereign immunity.

        Although the Louisiana Constitution waives the sovereign immunity of the State of

Louisiana in tort suits, 36 this waiver of sovereign immunity is expressly limited to suits in

state court. 37 “[A] state can create a limited waiver of [sovereign] immunity by consenting

to be sued in its own state courts without waiving its Eleventh Amendment immunity

from suit in federal courts. In other words, a state may waive its common law sovereign

immunity under state law, without waiving its Eleventh Amendment immunity under

federal law.” 38 Because this suit was filed in federal court, the Court must address whether

the LSED is entitled to Eleventh Amendment sovereign immunity.




34 R. Doc. 45-1 at 17–27.
35 R. Doc. 59 at 18–28.
36 LA. CONST., art. XII, § 10(A).
37 LA. REV. STAT. § 13:5106(A) (“No suit against the state or a state agency or political subdivision shall be

instituted in any court other than a Louisiana state court.”).
38 In re Allied-Signal, Inc., 919 F.2d 277, 281 (5th Cir. 1990) (citing Port Authority Trans–Hudson Corp. v.

Feeney, 495 U.S. 299 (1990)).

                                                      6
          In Hudson v. City of New Orleans, the Fifth Circuit laid out six factors used to

determine whether a state entity is entitled to Eleventh Amendment sovereign

immunity. 39 The court explained:

          To help identify when a suit against a governmental entity, or an official of
          the entity sued in his official capacity, is considered to be a suit against the
          state, we have in the past utilized six factors:

          1. Whether the state statutes and case law view the agency as an arm of the
             state;
          2. The source of the entity’s funding;
          3. The entity’s degree of local autonomy;
          4. Whether the entity is concerned primarily with local as opposed to
             statewide problems;
          5. Whether the entity has the authority to sue and be sued in its own name;
             and
          6. Whether the entity has the right to hold and use property.

          A defendant need not possess each of the above attributes to benefit from
          the Eleventh Amendment. 40

The second factor is the most important because “an important goal of the Eleventh

Amendment is the protection of state treasuries.” 41 Courts “typically deal with the last two

factors in a fairly brief fashion.” 42

     A.      Under state statutes and case law, the LSED is an arm of the state.

          Plaintiff’s primary argument with regard to the first Hudson factor is that the LSED

is a political subdivision of Louisiana. 43 Generally, “the states and their political

subdivisions are protected by the sovereign immunity principle embodied in the Eleventh

Amendment.” 44 However, “[n]ot all political subdivisions are automatically immunized



39 174 F.3d 677, 681–82 (5th Cir. 1999) (citing Clark v. Tarrant County, 798 F.2d 736, 744–45 (5th Cir.
1986)).
40 Id.
41 Delahoussaye v. City of New Iberia, 937 F.2d 144, 147–48 (5th Cir.1991); see also id. at 682.
42 Hudson, 174 F.3d at 682 (citing Pendergrass v. Greater New Orleans Expressway Comm’n, 144 F.3d

342, 347 (5th Cir. 1998); Delahoussaye, 937 F.2d at 147).
43 R. Doc. 59 at 20.
44 Evans v. City of Bishop, 238 F.3d 586, 589 (5th Cir. 2000).


                                                  7
when the state is immunized.” 45 Rather, courts “look to see whether the entity in effect

stands in the shoes of the state itself.” 46

        In Vogt v. Bd. of Comm'rs of Orleans Levee Dist., the Fifth Circuit stated the

statutory classification of an entity as “political subdivision” is “significant” in the analysis

of the first Hudson factor and that “virtually every . . . government entity classified as a

political subdivision has been denied Eleventh Amendment immunity.” 47 However, this

is not a “hard-and-fast rule.” 48 Rather, political subdivisions are generally held not to be

arms of the state because they are “more local in character” and “are not part of any

department within the executive branch of government.” 49

        In this case, the provision of the Louisiana Constitution of 1921 creating the LSED

specified the LSED is a political subdivision. 50 This provision remains in effect. 51

Louisiana caselaw on this issue also holds that the LSED is a political subdivision. 52

Plaintiff cites several cases standing for this proposition. 53 However, the fact that the

LSED is described as a political subdivision is not determinative. The Court must

determine whether the LSED functions as an arm of the state. Under Louisiana law,


45 Id. (citing Earles v. State Bd. of Certified Pub. Accountants, 139 F.3d 1033, 1036 (5th Cir.1998)).
46 Id. (quoting Earles, 139 F.3d at 1036).
47 294 F.3d 684, 692 (5th Cir. 2002).
48 Id.
49 Id.
50 LA. CONST. of 1921, art. XIV, § 47(A) (1966).
51 LA. CONST. art. XIV, § 16(A)(10).
52 See Arata v. Louisiana Stadium & Exposition Dist., 254 La. 579, 599–600 (1969) (“As a separate

corporate body and political subdivision of the State, the District is without any authority to bind or obligate
the State in any manner.”). A dissenting opinion in Arata states that the LSED is “a hybrid sort of thing,”
but also that it “is nothing but an agency of the State.” Id. at 616 (McCaleb, J., dissenting).
53 R. Doc. 59 at 25–26 (collecting cases). A Louisiana Attorney General opinion, cited by Defendants, R.

Doc. 45-1 at 18, states that, because of Act 541 and the Executive Reorganization Act, “LSED is no longer
a political subdivision of the State.” La. Att’y Gen., Opinion Letter No. 91-300 (July 30, 1991), 1991 WL
575248. However, this is in direct conflict with two opinions issued by the same office. La. Att’y Gen. Op.
No. 91-186 (June 25, 1991), 1991 WL 575147 (“[The LSED is] a political subdivision of the State of Louisiana
composed of the Parishes of Orleans and Jefferson.”); La. Att’y Gen., Opinion Letter No. 83-741 (Sept. 6,
1983) 1983 WL 177139 (“The Louisiana Stadium and Exposition District itself originally was and continues
to be a political subdivision of the State of Louisiana.”).

                                                       8
determining whether an entity is an arm of the state “requires a fact intensive inquiry,

investigating the entity's powers and functions, as well as its interrelationship with the

state.” 54

        i.      The history of the LSED weighs in favor of finding it is an arm of the state.
        A brief overview of the history of the LSED is instructive in determining the LSED’s

status under state law. The LSED was created in 1966 by amendment to the Louisiana

Constitution of 1921. 55 The constitutional provision creating the LSED, codified at Article

XIV, § 47 of the Louisiana Constitution of 1921, and continued as a statutory provision

under the Louisiana Constitution of 1974, 56 specifies that the LSED is a “body politic and

corporate and political subdivision of the State of Louisiana composed of all of the

territory in the Parishes of Orleans and Jefferson.” 57 Under the constitutional provision

as enacted, the LSED was to be governed by a Board of Commissioners composed of six

ex officio members and five members appointed by local and state officials. 58

        The Louisiana Constitution of 1974 mandated the reorganization of the state

government into not more than twenty departments. 59 In 1976, the legislature passed Act

541 of the 1976 Regular Legislative Session (“Act 541”), restructuring the Board of

Commissioners of the LSED. 60 Act 541 provided all members of the Board were to be




54 Slowinski v. England Econ. & Indus. Dev. Dist., 828 So. 2d 520, 523 (La. 2002) (citing Polk v. Edwards,
626 So. 2d 1128 (La. 1993)).
55 LA. CONST. of 1921, art. XIV, § 47 (1966); see also Watermeier v. Louisiana Stadium & Exposition Dist.,

308 F. Supp. 273, 274 (E.D. La. 1969) (outlining history of creation of LSED).
56 LA. CONST. art. XIV, § 16(A)(10).
57 LA. CONST. of 1921, art. XIV, § 47(A) (1966).
58 LA. CONST. of 1921, art. XIV, § 47(B) (1966), repealed by Act 541 of the 1976 Regular Legislative Session,

§ 15, 1976 La. Acts 1426, 1433 (1976).
59 LA. CONST. art. XIV, § 6 (“The legislature shall allocate, within not more than twenty departments, the

functions, powers, duties, and responsibilities of all departments, offices, agencies, and other
instrumentalities within the executive branch, except those allocated by this constitution [of 1974].”).
60 1976 La. Acts 1426.


                                                     9
appointed by the Governor from each of the public service districts in the state. 61 Section

10 of Act 541 provides, “[i]t is the intent of this Act that the state of Louisiana, through

the Governor, hereby takes over and assumes full responsibility for the management of

the properties” of LSED. 62 In the Executive Reorganization Act, passed in 1977, 63 the

legislature cited Act 541 and transferred to the Office of the Governor the “powers, duties,

functions, and responsibilities” of “Louisiana Stadium and Exposition District, Board of

Commissioners.” 64 This transfer of the LSED to the Office of the Governor weighs in favor

of finding the LSED is an arm of the state.

        ii.     Inclusion of the LSED in the section of the Louisiana Revised Statutes
                organizing the Executive Branch weighs in favor of finding the LSED is an
                arm of the state.
        In Slowinski v. England Econ. & Indus. Dev. Dist., the Louisiana Supreme Court

laid out several factors Louisiana courts consider when determining whether, for

purposes of state law, an entity is an instrumentality of the state or more comparable to a

parish or municipal government.” 65 The first factor the Louisiana Supreme Court

considered was whether the entity’s enabling legislation is in the title of the Louisiana

Revised Statutes on “Municipalities and Parishes,” Title 33, or in the title on

“Organization of Executive Branch of State Government,” Title 36. 66 In this case, the

amendment creating the LSED was included in Article XIV of the Louisiana Constitution

of 1921, which governed “Parochial and Municipal Affairs.” 67 However, with the passage

of the Executive Reorganization Act of 1977, the legislature included the Board of



61 § 2(A), 1976 La. Acts at 1427.
62 § 10, 1976 La. Acts at 1433.
63 Executive Reorganization Act, Act No. 83, § 4(B)(1)(u), 1977 La. Acts 255, 262 (1977).
64 LA. REV. STAT. 36:4(B)(1)(u) (citing 1976 La. Acts 1426).
65 2002-0189 (La. 10/15/02), 828 So. 2d 520, 524.
66 Id.
67 LA. CONST. of 1921, art. XIV.


                                                    10
Commissioners of the LSED in a list of agencies under the Executive Office of the

Governor in Title 36 of Louisiana Revised Statutes. 68 The legislature’s placement of the

LSED in the portion of the Revised Statutes entitled “Organization of Executive Branch

of State Government,” Title 36, weighs in favor of finding the LSED to be an arm of the

state under Louisiana law.

        iii.    The language of LSED’s enabling legislation weighs in favor of finding the
                LSED is an arm of the state.
        In Slowinski, the Louisiana Supreme Court found the England Economic and

Industrial Development District (“EEIDD”) not to be an arm of the state and noted the

EEIDD’s enabling legislation did not refer to it as an “instrumentality of the state.” 69 The

Louisiana Supreme Court said, “the legislature possesses the power to designate a

political subdivision to be an instrumentality of the state. . . . Because of the weighty

consequences that arise when the legislature includes the term of art, ‘instrumentality of

the state,’ . . . it is unreasonable to assume our legislature overlooked it.” 70

        The provision in the 1921 Constitution creating the LSED unequivocally states the

LSED “constitute[s] an instrumentality of the State of Louisiana. 71 In fact, in Slowinski,

the Louisiana Supreme Court quoted this provision and cited the LSED an example of an

entity that the legislature has explicitly declared to be an instrumentality of the state. 72

        The provision of the 1921 Constitution creating the LSED also states the LSED

“exercise[es] public and essential governmental functions,” that its powers are “deemed

and held to be essential governmental functions of the State,” and that its exercise of its


68 LA. REV. STAT. 36:4(B)(1)(u) (citing 1976 La. Acts 1426).
69 828 So.2d at 528.
70 Id. at 527–28.
71 LA. CONST. of 1921, art. XIV, § 47(C) (1966), continued as a statute as provided by LA. CONST. art. XIV,

§ 16(A)(10).
72 Slowinski, 828 So. 2d at 527.


                                                    11
powers “will be in all respects for the benefit of the people of the State.” 73 Under Slowinski,

such language “could be construed to imply a legislative intent” that the LSED is an

instrumentality of the state when the statute also explicitly designates the entity to be a

state instrumentality. 74 The language of the LSED’s enabling legislation weighs in favor

of finding it is an arm of the state.

        iv.     The LSED’s jurisdiction weighs in favor of finding it is an arm of the state.
        In Polk v. Edwards, the Louisiana Supreme Court determined the Louisiana

Economic Development and Gaming Corporation (“Casino Corporation”) is an

instrumentality of the state. 75 In support of its conclusion, the Polk court cited the Casino

Corporation’s enabling statute, under which the corporation is “accountable to the

governor, the legislature, and the people of the state through a system of audits, reports,

and legislative oversight, and through financial disclosure.” 76 The Louisiana Supreme

Court also noted the Casino Corporation’s board of directors is “appointed by the

governor and confirmed by the Senate,” and select a president with the approval of the

Governor. 77

        In contrast, in Slowinski, the Louisiana Supreme Court found the EEIDD was

limited in “jurisdiction and scope” to Rapides Parish. 78 EEIDD is “composed of all of the

territory located within Rapides Parish.” 79 All members of the Board of Commissioners of

the EEIDD are required to be domiciliaries of the Parish and are appointed by local




73 LA. CONST. of 1921, art. XIV, § 47(C) (1966), continued as a statute as provided by LA. CONST. art. XIV,
§ 16(A)(10).
74 Slowinski, 828 So. 2d at 527–28.
75 626 So. 2d 1128, 1146 (La. 1993).
76 Id. (citing LA. REV. STAT. § 4:602(A) (1993), subsequently recodified at LA. REV. STAT. § 27:202(A)).
77 Id. (citing LA. REV. STAT. § 4:611(A)(1) (1993), subsequently recodified at LA. REV. STAT. § 27:211(A)(1)).
78 Id. at 524.
79 Id. (quoting LA. REV. STAT. § 33:130.351).


                                                     12
elected officials. 80 The Board fills its own vacancies and elects its own officers. 81 The

EEIDD has

        the authority to adopt its own bylaws and other rules and regulations; to
        enter into contracts; to incur debt and issue general obligation bonds in its
        own name and behalf; to acquire property by gift, grant, purchase, lease,
        expropriation or otherwise; to sell, transfer, and convey any property
        acquired by it; and to levy and collect ad valorem, sales, and use taxes. 82

The Board of Commissioners of the EEIDD has plenary power to govern the EEIDD. 83

The Court found these factors show the EEIDD is “entirely governed from within Rapides

Parish” and is “entirely emancipated from state control and oversight.” 84 The court found

this weighed in favor of finding the EEIDD is not an instrumentality of the state. 85

        Like the EEIDD in Slowinski, which is geographically limited to Rapides Parish,

the LSED is “composed of all of the territory in the Parishes of Orleans and Jefferson.” 86

The domicile of the LSED is in New Orleans. 87 However, the LSED’s structure and

organization is more analogous to the Casino Corporation in Polk because the Board of

Commissioners of the LSED is appointed by the Governor, the Chairman of the Board is

selected by the Governor, and the LSED is subject to audit by the State Legislative Auditor.

In short, the LSED is fully within state control and oversight, which weighs in favor of

finding it is an arm of the state.




80 Id. at 524 n.4 (citing LA. REV. STAT. § 33:130.353(A)).
81 Id. at 525 (citing LA. REV. STAT. § 33:130.353(G)).
82 Id. at 524–25 (citing LA. REV. STAT. §§ 33:130.353, 130.355).
83 Id. at 525 (citing LA. REV. STAT. § 33:130.355 (18)).
84 Id. at 524.
85 Id.
86 LA. CONST. of 1921, art. XIV, § 47(A) (1966), continued as a statute as provided by LA. CONST. art. XIV,

§ 16(A)(10).
87 § 2(B), 1976 La. Acts at 1427.


                                                    13
        v.       The structure of the Board of Commissioners of the LSED weighs in favor
                 of finding it is an arm of the state.
        The structure of the Board of Commissioners of the LSED also leads to the same

conclusion. Section 47(B) of the provision of the Louisiana Constitution of 1921 originally

creating the LSED provided the Board of Commissioners of the LSED would include six

ex officio members—“the Governor, the Speaker of the House of Representatives and the

President pro tem of the Louisiana Senate, the Mayor of the City of New Orleans, the

presiding Councilman at Large of the City Council of New Orleans and the Parish

President of the Parish of Jefferson”—and five appointed members—three appointed by

the Mayor of the City of New Orleans, one by the Parish President of the Parish of

Jefferson and one by the Governor of Louisiana. 88 However, Act 541 repealed § 47(B). 89

All members of the Board are now appointed by the Governor and serve at his pleasure. 90

Although the board may appoint officers, the Governor selects the Chairman of the

Board. 91 The State is divided into five public service districts, 92 and Act 541 requires that

one member of the Board of Commissioners of the LSED be appointed “from each of the

public service districts in the state.” 93 The Board of Commissioners of the LSED is

composed of five people from different parts of the entire state. 94 The structure of the

Board weighs in favor of finding the LSED is an arm of the state.




88 LA. CONST. of 1921, art. XIV, § 47(B) (1966).
89 § 15, 1976 La. Acts at 1433.
90 § 2(A), 1976 La. Acts at 1427.
91 § 2(C), 1976 La. Acts at 1427.
92 LA. REV. STAT. 45:1161.5(A).
93 § 2(A), 1976 La. Acts at 1427.
94 Id.


                                                   14
          vi.      The LSED’s powers weigh in favor of finding it is an arm of the state.
          Act 541 states the legislature’s intent for the Governor to “take[] over and assume[]

full responsibility for the management of the properties” of LSED. 95 The Act delegates to

the Governor the authority to “exercise all power and authority over the management of

the properties” of LSED, to “delegate the management of the properties to an executive

director or to a professional management organization,” and to “negotiate for the sale of

and sell the properties.” 96 The Act also specifies and limits the “purposes, powers, and

duties” of the LSED, which are largely administrative or advisory. 97

          The LSED has some of the same powers as the EEIDD, including the authority to

enter into contracts, to incur debt and issue bonds in its own name and behalf, and to

acquire property by “expropriation, purchase, lease or otherwise,” and to levy and collect

hotel occupancy taxes. 98 However, unlike the EEIDD, these powers are ultimately

exercised by the Governor through the Board of Commissioners of the LSED. As a result,

the Court finds the LSED is not governed from within Orleans and Jefferson Parishes and

is not emancipated from state control and oversight. Instead, the LSED is governed by the

Office of the Governor and is within state control. This weighs in favor of finding the LSED

is an arm of the state.

     B.         The sources of the LSED’s funding weigh in favor of finding the LSED is an arm
                of the state.

          “The most important Hudson factor, the source of the entity's funding, requires a

two-part inquiry:” (1) the state's liability for a judgment against the officer sued in his



95 § 10, 1976 La. Acts at 1433.
96 § 13, 1976 La. Acts at 1433.
97 § 3, 1976 La. Acts at 1428.
98 LA. CONST. of 1921, art. XIV, § 47(D) (1966), continued as a statute as provided by LA. CONST. art. XIV,

§ 16(A)(10).

                                                    15
official capacity and (2) the state’s liability for the entity’s general debts and obligations. 99

Defendants argue that, because a judgment in this case will be paid by the Louisiana Office

of Risk Management (“ORM”), the LSED is an arm of the state. The LSED filed an affidavit

by Mark Joseph, the State Risk Underwriting Supervisor of ORM, which manages

insurance covering property and liability exposure of the State of Louisiana. 100 Joseph

testified ORM provides insurance for damages and attorney’s fee awards in actions

against the LSED brought under the ADA.101 He testified that payments for such awards

will be made from the “Self-insurance Fund, which was created within the [Louisiana]

Department of the Treasury.” 102

        According to the affidavit Defendants filed on February 7, 2019, ORM issues a self-

insurance coverage document to the LSED that expressly covers tort actions. 103 Payments

for judgments against the LSED are made from the Self-Insurance Fund in the Louisiana

Department of the Treasury. 104

        Under Louisiana statutory law, ORM “manage[s] all state insurance covering

property and liability exposure.” 105 The Self-Insurance Fund, “created in the Department

of the Treasury,” is described as follows:

        The fund shall consist of all premiums paid by state agencies under the
        state's risk management program as established by this Chapter, the
        investment income earned from such premiums and commissions retained
        in accordance with the provisions of this Title. This fund shall be used only
        for the payment of losses incurred by state agencies under the self-
        insurance program, premiums for insurance obtained through commercial
        carriers, administrative expenses associated with the management of the
        state's risk, law enforcement officers and firemen's survivors benefits as

99 Cozzo v. Tangipahoa Par. Council--President Gov't, 279 F.3d 273, 282 (5th Cir. 2002).
100 R. Doc. 72-1 at 1, ¶¶ 1, 2.
101 Id. at ¶¶ 3, 4.
102 Id. at ¶ 6.
103 R. Doc. 72-1 at 1, ¶ 4–5.
104 Id. at ¶ 6.
105 LA. REV. STAT. § 39:1535(A).


                                                  16
        provided for in R.S. 40:1665(C) and 1665.2(C), the payment of losses
        incurred by the Jefferson Parish Human Services Authority in accordance
        with R.S. 28:831(J)1, the payment of losses incurred by the Capital Area
        Human Services District in accordance with R.S. 28:9061, the payment of
        losses incurred by the Florida Parishes Human Services Authority in
        accordance with R.S. 28:8561, the payment of losses incurred by the
        Metropolitan Human Services District in accordance with R.S. 28:8661, the
        payment of losses incurred by the Northeast Delta Human Services
        Authority in accordance with R.S. 28:8961, and the funding of the legal
        services, such funds to be administered by the commissioner of
        administration. 106

Notably, the statute limits the purposes for which the fund may be used and enumerates

specific permitted uses of the fund for entities that are not instrumentalities of the state.

The LSED is not included among the entities covered even though they are not

instrumentalities of the state. As a result, the only statutory provision under which the

Self-Insurance Fund could insure judgments against the LSED is the provision that the

fund be used “for the payment of losses incurred by state agencies under the self-

insurance program.” 107 The ORM treats the LSED as a state agency. This is confirmed by

a July 1991 opinion from the Louisiana Attorney General stating that the LSED is “a[n]

agency under the executive branch” and, as a result, is “obligated to accept the insurance

coverage and premium costs” assigned by ORM. 108

        The Court finds the state pays judgments against the LSED directly. The Court also

analyzes “whether the state will indirectly fund a judgment against the [defendant]

because the state either is responsible for general debts and obligations or provides the

lion’s share of the [defendant]’s budget.” 109




106 Id. at § 39:1533(A) (emphasis added).
107 Id.
108 La. Att’y Gen., Opinion Letter No. 91-300 (July 30, 1991), 1991 WL 575248.
109 Id. (emphasis added).


                                                   17
        The provision of the 1921 Constitution creating the LSED, continued as a statute,

provides the LSED’s “books and records shall be subject to audit annually by the

Legislative Auditor.” 110 The Court takes judicial notice of the Financial Statement Audit

for the year ending on June 30, 2018, issued by the Louisiana Legislative Auditor.111

According to the Audit, “[l]osses arising from judgments, claims, and similar

contingencies are paid through the state’s self-insurance fund operated by the Office of

Risk Management, the agency responsible for the state’s risk management program, or

by the General Fund appropriation.” 112 The General Fund “administers and accounts for

legislative appropriations provided to fund the general administrative expenditures of the

District and those expenditures, including sports franchise annual payments, not funded

through other specific legislative appropriations or revenues.” 113 According to the audit,

for the year ending on June 30, 2018, the General Fund paid $281,954 in insurance

costs. 114 The General Fund had $46,199,171 in revenues, of which $29,533,161 came from

the hotel occupancy tax the LSED levies directly, and $9,437,025 from the New Orleans

Sports Franchise Fund, 115 which is a legislative appropriation for LSED payments to

sports franchises. 116 There is no indication on the General Fund income statement of any


110 LA. CONST. of 1921, art. XIV, § 47(C) (1966), continued as a statute as provided by LA. CONST. art. XIV,
§ 16(A)(10).
111 See FED. R. EVID. 201(b)(2) (“The court may judicially notice a fact that is not subject to reasonable

dispute because it . . . can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.”); see also Tu Nguyen v. Bank of Am., N.A., 728 F. App’x 387, 388 (5th Cir. 2018)
(“Because the proposed documents are highly indisputable public records, we take judicial notice of
them.”).
112 DARYL G. PURPERA, LOUISIANA LEGISLATIVE AUDITOR, LOUISIANA STADIUM AND EXPOSITION DISTRICT, A

COMPONENT UNIT OF THE STATE OF LOUISIANA, FINANCIAL STATEMENT AUDIT FOR THE YEAR ENDED JUNE 30,
2018 48 (2018) (“2018 LSED LEGISLATIVE AUDIT”).
113 Id. at 29–30.
114 Id. at 18.
115 Id. at 18. The remainder of the revenue was from slots, players’ taxes, vehicle license plate royalties,

interest earnings, and “miscellaneous income.” Id.
116 Under the statute creating the New Orleans Sports Franchise Fund revenues are “appropriated and

distributed each fiscal year to the Louisiana Stadium and Exposition District for use only to fund contractual
obligations of the state to any National Football League or National Basketball Association franchise located

                                                     18
appropriation for the general administrative expenditures of the LSED. 117 The Audit also

states hotel tax revenues increased in the year ending on June 30, 2018, and the increase

“reduced the District’s dependency on the state’s General Fund appropriations to meet

the contractual obligations of the District.” 118

         The Legislative Audit shows that, although a majority of the revenues for the

LSED’s general operating fund comes from the hotel tax it levies, the state appropriates

funds for the LSED to pay some of its debts and obligations. The New Orleans Sports

Franchise Fund appropriations, although intended to support LSED payments to sports

franchises, are placed in the same General Fund from which insurance payments are

withdrawn. The fact that an increase in hotel taxes reduces the LSED’s dependency on

appropriations suggests that, were hotel tax revenue to decrease, the State’s

appropriations would increase. As a result, the Court finds the State provides indirect

funding for the LSED’s general debts and obligations. The second and most important

Hudson factor weighs in favor of finding the LSED is entitled to sovereign immunity.

    C.      The LSED’s lack of local autonomy weighs in favor of finding it is an arm of the
            state.

         Defendants argue that, because all the members of the LSED are appointed by and

serve at the pleasure of the Governor, this factor weighs in favor of finding the LSED is an

arm of the state. 119 Under Act 541, members of the LSED are appointed by the Governor

and serve at his pleasure. 120 The Act evinces a clear legislative intent for the Governor to

“take[] over and assume[] full responsibility for the management of the properties” of the


in Orleans Parish.” LA. REV. STAT. § 47:322.38(B)(2). These funds are derived from a tax on hotels in Orleans
Parish. Id. at §§ 47:322.38(A)(1), 301(14)(a).
117 2018 LSED LEGISLATIVE AUDIT at 18.
118 Id. at 5.
119 R. Doc. 45-1 at 19–20.
120 § 2(A), 1976 La. Acts at 1427.


                                                     19
LSED. 121 The Act also delegates to the Governor the authority to “exercise all power and

authority over the management of the properties” of the LSED, to “delegate the

management of the properties to an executive director or to a professional management

organization,” and to “negotiate for the sale of and sell the properties.” 122 The Act specifies

and limits the “purposes, powers, and duties” of the LSED, which are largely

administrative or advisory. 123 These weigh in favor of finding the LSED has little local

autonomy.

        The State of Louisiana is divided into five public service districts. 124 Act 541

requires that one member of the Board of Commissioners of the LSED be appointed “from

each of the public service districts in the state.” 125 In Vogt, the Fifth Circuit found local

residency requirements weighed in favor of finding the levee district had a high degree of

local autonomy. 126 In contrast, the Board of Commissioners of the LSED must include

citizens from around the state, weighing against finding the LSED has a high degree of

local autonomy.

        Plaintiff argues that, because the LSED is an autonomous entity that outsources its

operations to SMG, a private entity, there is local autonomy. 127 However, under Act 541,

the Governor has the authority and the discretion to delegate the management of LSED

properties to an executive director or a professional management organization. 128 The

Governor is also authorized to negotiate and enter into a contract with a professional




121 § 10, 1976 La. Acts at 1433.
122 §§ 4(A), 5, 13, 1976 La. Acts at 1429, 1433.
123 § 3, 1976 La. Acts at 1428.
124 LA. REV. STAT. 45:1161.5(A).
125 Id.
126 294 F.3d at 695.
127 R. Doc. 59 at 28–29.
128 § 5, 1976 La. Acts at 1429.


                                                   20
management organization, subject to approval by the Board of Commissioners of the

LSED and the majority approval of both houses of the state legislature. 129 Contrary to

Plaintiff’s argument, the LSED is not an autonomous entity that outsources its operations

to SMG.

           The Court finds the LSED has little local autonomy, and this factor weighs in favor

of finding the LSED is an arm of the state.

      D.      The LSED is concerned with both local and statewide problems, and this factor
              does not weigh in favor of or against finding the LSED is an arm of the state.

           The LSED is a district composed of all of the territory in the Parishes of Orleans

and Jefferson. 130 “Limited territorial boundaries suggest that an agency is not an arm of

the state.” 131 The LSED is empowered to levy taxes in Orleans and Jefferson Parishes, and

surplus from the taxes is to be distributed to certain designated organizations in these

parishes. 132 These weigh in favor of finding the LSED is primarily concerned with local

problems.

           However, the 1966 amendment to the Louisiana Constitution of 1921 that created

the LSED specified the “exercise of the powers granted [in the amendment] will be in all

respects for the benefit of the people of the State.” 133 The amendment was passed as a

statewide ballot measure. 134 As a result, the Court finds this factor does not weigh in favor

of or against a finding that the LSED is an arm of the State of Louisiana.




129 § 7, 1976 La. Acts at 1432.
130 LA. CONST. of 1921, art. XIV, § 47(A) (1966), continued as a statute as provided by LA. CONST. art. XIV,
§ 16(A)(10).
131 Vogt, 294 F.3d at 695.
132 LA. CONST. of 1921, art. XIV, §§ 47(M), (P) (1966), continued as a statute as provided by LA. CONST. art.

XIV, § 16(A)(10).
133 LA. CONST. of 1921, art. XIV, § 47(C) (1966), continued as a statute as provided by LA. CONST. art. XIV,

§ 16(A)(10).
134 See Act No. 556, 1966 La. Acts 1159, 1170 (1966).


                                                     21
      E.      The LSED’s authority to sue and be sued in its own name and its right to hold
              and use property weigh against finding it is an arm of the state.

           The final two factors may be dealt with in a cursory fashion. 135 It is uncontested the

LSED has the right to sue and be sued in its own name and that it in fact holds and uses

property. 136 This weighs against finding the LSED is an arm of the state.

           In summary, the Court has found the first three factors weigh in favor of finding

the LSED to be an arm of the state. The fourth factor does not favor either position, and

the fifth and sixth factors weigh in favor of a finding the LSED is not an arm of the state.

The Fifth Circuit has held the fifth and sixth factors are the least important. 137 After

considering all the factors, the Court finds the LSED is an arm of the State of Louisiana

entitled to sovereign immunity under the Eleventh Amendment.

II.        Congress did not validly abrogate the LSED’s sovereign immunity for
           Plaintiff’s claim under Title II of the ADA.
           Because the LSED is entitled to sovereign immunity under the Eleventh

Amendment, the Court turns to whether Congress, in passing Title II, validly abrogated

Eleventh Amendment sovereign immunity for Plaintiff’s claim against the LSED.

Congress may abrogate state sovereign immunity if it “makes its intention to abrogate

unmistakably clear in the language of the statute” and “acts pursuant to a valid exercise

of its power under § 5 of the Fourteenth Amendment.” 138 The ADA clearly states

Congress’s intent to abrogate state sovereign immunity. 139 In United States v. Georgia,

the Supreme Court established a three-part test to determine whether, in a particular


135 See Hudson, 174 F.3d at 682.
136 R. Doc. 45-1 at 20–21; R. Doc. 59 at 30; see also LA. CONST. of 1921, art. XIV, § 47(D) (1966), continued
as a statute as provided by LA. CONST. art. XIV, § 16(A)(10) (“The District shall have the power to sue and
be sued in its own name and is hereby authorized and empowered to plan, acquire finance, own, construct,
operate and maintain [properties].”)
137 Hudson, 174 F.3d at 682 (“[Courts] typically deal with the last two factors in a fairly brief fashion.”).
138 Nev. Dep’t. of Human Res. v. Hibbs, 538 U.S. 721, 726 (2003).
139 See Tennessee v. Lane, 541 U.S. 509, 518 (2004) (citing 14 U.S.C. § 12202).


                                                    22
case, Title II’s abrogation of state sovereign immunity pursuant to Section 5 of the

Fourteenth Amendment is valid. 140 To make this determination, a court must consider on

a claim–by-claim basis:

           (1)      which aspects of the State’s alleged conduct violated Title II;
           (2)      to what extent such misconduct also violated the Fourteenth
                    Amendment; and
           (3)      insofar as such misconduct violated Title II but did not violate the
                    Fourteenth Amendment, whether Congress’s purported abrogation
                    of sovereign immunity as to that class of conduct is nevertheless
                    valid. 141

      A.         Title II Violation

           The first prong of the Georgia test requires courts to consider “which aspects of

the State’s alleged conduct violated Title II.” 142 “[T]his inquiry is often addressed on

motion to dismiss, and thus phrased in terms of whether the plaintiff sufficiently “alleged”

conduct violating Title II and the Fourteenth Amendment.” 143 In Wells v. Thaler, the Fifth

Circuit addressed the first prong of the Georgia test in the context of a motion for

summary judgment and considered whether the plaintiff “offer[ed] sufficient evidence to

create an issue of material fact on his Title II claims.” 144 Because Defendants raise this

argument on a motion for summary judgment, the Court will consider the record and

determine whether Plaintiff has offered sufficient evidence to create a genuine issue of

material fact on the elements of her Title II claim.

           The Fifth Circuit has listed the elements of a Title II claim as follows:

           To succeed on a claim under Title II of the ADA, a plaintiff must prove: ‘(1)
           that he has a qualifying disability; (2) that he is being denied the benefits of
           services, programs, or activities for which the public entity is responsible,
           or is otherwise discriminated against by the public entity; and (3) that such

140 546 U.S. 151, 159 (2006).
141 Id.
142 Id.; see also Hale v. King, 642 F.3d 492, 498 (5th Cir. 2011) (quoting id.).
143 Wells v. Thaler, 460 F. App’x 303, 311 (5th Cir. 2012).
144 Id.


                                                      23
           discrimination is by reason of his disability.’ To recover monetary damages,
           a plaintiff must prove that the discrimination was intentional. 145
It is undisputed Plaintiff has a qualifying disability. 146 In the pretrial order, the parties

agree the following are contested facts:

           a.     Whether the SMG staffer who escorted Ms. Smith to her ticketed
                  seats indicated, implied, or otherwise led Ms. Smith to believe that
                  transferring out of her wheelchair and into her ticketed seat was
                  necessary for Ms. Smith to view the concert.
           b.     Whether the SMG staffer who took Ms. Smith’s wheelchair did so in
                  accordance with SMG’s policies for patron wheelchair storage.
           c.     Whether Ms. Smith’s wheelchair was securely stored during the
                  Concert. 147

The Court finds these disputed facts are material to the elements of the Title II claim. They

create a genuine dispute of fact as to whether Plaintiff was denied the benefits of a

program for which the LSED is responsible 148 or she was otherwise discriminated against

by the LSED. They also create a genuine dispute of fact as to whether the alleged

discrimination was by reason of her disability and whether it was intentional. Because

Plaintiff has established genuine issues of material fact as to the elements of her Title II

claim, the Court proceeds to the second prong of the Georgia test.

      B.        Fourteenth Amendment Violation

           The second prong of the Georgia test requires a court to determine the extent to

which the state government entity’s alleged violation of Title II of the ADA also violated



145  Wells, 460 F. App’x at 311–12 (quoting Hale, 642 F.3d at 499, and citing Delano–Pyle v. Victoria
Cnty., 302 F.3d 567, 574 (5th Cir.2002)).
146 R. Doc. 69 at 9, ¶ 7(a).
147 Id. at
148 To the extent Defendants argue the LSED is not vicariously liable for SMG’s alleged discrimination, R.

Doc. 45-1 at 24, the Court notes regulations implementing the ADA provide Title II “applies to all services,
programs, and activities provided or made available by public entities.” 28 C.F.R. § 35.102(a). The guidance
interpreting this section clarifies that “[a]ll governmental activities of public entities are covered, even if
they are carried out by contractors.” 28 C.F.R. pt. 35, app. B. As a result, even though the SMG was
responsible for the operations of the Guns N’ Roses concert at the Superdome, the LSED is responsible for
it.

                                                     24
the Fourteenth Amendment. 149 Section Five of the Fourteenth Amendment provides that

“Congress shall have power to enforce, by appropriate legislation, the provisions” of the

Fourteenth Amendment, including the Equal Protection Clause and the Due Process

Clause. 150 This permits Congress to create private remedies against the states for

violations of the Fourteenth Amendment. 151 As a result, “insofar as Title II creates a

private cause of action for damages against the States for conduct that actually violates

the Fourteenth Amendment, Title II validly abrogates state sovereign immunity.” 152

        The alleged Title II violations in this case relate to (1) a failure to allow Plaintiff to

use the elevator, (2) a failure to provide Plaintiff accessible seating after she bought

inaccessible seats through the secondary ticket market, and (3) a failure to store Plaintiff’s

wheelchair securely. Under the Equal Protection Clause, “[d]isabled persons are not a

suspect class.” 153 As a result, classifications on the basis of disability are subject to rational

basis scrutiny, meaning they violate the Equal Protection Clause “if they lack a rational

relationship to a legitimate governmental purpose.” 154 Based on the uncontested facts in

this case, Plaintiff cannot show the LSED subjected her to a classification on the basis of

physical disability that lacked a rational relationship to a legitimate governmental

purpose. As a result, there is no violation of the Equal Protection Clause.

        The Due Process Clause guarantees certain fundamental rights, and a violation of

Title II violates the Due Process Clause when it prevents people with disabilities from




149 Georgia, 546 U.S. at 159.
150 U.S. CONST. amend. XIV, § 5.
151 Georgia, 546 U.S. at 158.
152 Id. at 159.
153 Douglas v. Gusman, 567 F. Supp. 2d 877, 886 (E.D. La. 2008) (citing City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 440 (1985)).
154 Lane, 541 U.S. at 522.


                                                   25
exercising those rights. 155 For example, when physical barriers prevent people with

disabilities from exercising their fundamental right of access to the courts, an ADA

violation also may violate the Due Process Clause. 156 The Court is unaware of any cases,

and the parties cite none, in support of the proposition that Plaintiff was unable to

exercise a fundamental right protected by the Due Process Clause. As a result, the Court

finds no Fourteenth Amendment violation and proceeds to the third prong of the Georgia

analysis.

      C.      Implication of Fourteenth Amendment Right

           Courts reach the third prong of the Georgia test on summary judgment only in

cases in which there is a genuine issue of material fact as to whether a defendant’s conduct

violated Title II of the ADA, but the alleged conduct did not violate the Fourteenth

Amendment. 157 As a result, in this case, the Court must consider whether, as to the alleged

conduct, Title II of the ADA was a valid exercise of Congressional authority under Section

Five of the Fourteenth Amendment. 158 In City of Boerne v. Flores, the Supreme Court

held that, in order for Congress to exercise its enforcement power under Section Five,

“[t]here must be a congruence and proportionality between the injury to be prevented or

remedied and the means adopted to that end.” 159 Even if Congress proscribes conduct that

does not directly violate the Fourteenth Amendment, legislation is a valid exercise of

Congressional power under Section Five if this “congruence and proportionality” test is




155 Id. at 515.
156 See generally id.
157 Georgia, 546 U.S. at 159.
158 See id.
159 521 U.S. 507, 520 (1997).


                                            26
satisfied. 160 If Title II is congruent and proportional to the constitutional right a claim

implicates, the ADA validly abrogates sovereign immunity for the claim. 161

        In Tennessee v. Lane, plaintiffs were a wheelchair-bound man forced to crawl up

two flights of stairs to reach a court hearing on the second floor of a courthouse and a

wheelchair-bound certified court reporter who alleged she had lost work because of her

inability to access courthouses. 162 In addressing whether Congress validly abrogated state

sovereign immunity, the Supreme Court outlined the purpose of Title II of the ADA. The

Court noted that the purpose of Title II is not limited to prohibiting state governments

from violating of the Equal Protection Clause of the Fourteenth Amendment by classifying

people based on disability without a rational relationship to a legitimate governmental

purpose. 163 Title II also “seeks to enforce a variety of other basic constitutional

guarantees, infringements of which are subject to more searching judicial review . . .

includ[ing] some, like the right of access to the courts at issue in [Lane], that are protected

by the Due Process Clause of the Fourteenth Amendment.” 164

        The Court explained that “Congress enacted Title II against a backdrop of pervasive

unequal treatment in the administration of state services and programs, including

systematic deprivations of fundamental rights.” The Court listed a plethora of examples,

including

        [prohibitions on] engaging in activities such as marrying and serving as
        jurors[;] . . . unconstitutional treatment of disabled persons by state
        agencies in a variety of settings, including unjustified commitment; the
        abuse and neglect of persons committed to state mental health

160 Id.
161 Id.; see also Shaikh v. Texas A&M Univ. Coll. of Med., 739 F. App’x 215, 225 (5th Cir. 2018) (finding
erroneous a district court’s holding that “state sovereign immunity bars everything but constitutional
claims”).
162 541 U.S. at 513.
163 Id. at 522.
164 Id. at 522–23 (citations omitted).


                                                   27
        hospitals; irrational discrimination in zoning decisions[; and] . . . a pattern
        of unequal treatment in the administration of a wide range of public
        services, programs, and activities, including the penal system, public
        education, and voting. 165

The Court found “Title II unquestionably is valid § 5 legislation as it applies to the class

of cases implicating the accessibility of judicial services.” 166 Finding Title II’s requirement

of program accessibility “congruent and proportional to its object of enforcing the right

of access to the courts,” the Court held Title II validly abrogated sovereign immunity as

to cases involving access to the courts. 167 The Court explicitly did not address whether

Title II validly abrogates sovereign immunity in “private suits for money damages for

failing to provide reasonable access to hockey rinks, or even to voting booths.” 168

        Plaintiff does not explicitly state the Fourteenth Amendment right she argues is

implicated by Defendants’ conduct. Rather, she cites Lane to argue the alleged Title II

violation is “within the universe of rights grounded in the Fourteenth Amendment

because ‘the sheer volume of evidence demonstrating the nature and extent of

unconstitutional discrimination against persons with disabilities in the provision of

public services.’” 169 To the extent Plaintiff identifies “discrimination against persons with

disabilities in the provision of public services” as the fundamental right identified by the

Lane court, she misconstrues Lane’s holding. “Lane identified a narrow category of state

action that focused the analysis on a specific individual right—the right of access to the




165 Id. at 524–25 (citations omitted).
166 Id. at 531.
167 Id.
168 Id. At oral argument in Lane, the justices asked where it would be a “constitutional violation to refuse to

afford special access to a hockey rink,” and the nature of any due process right implicated. Transcript of
Oral Argument at 43–46, Tennessee v. Lane, 541 U.S. 509 (2004) (No. 02-1667). Counsel for the plaintiffs-
respondents admitted that the Court has never articulated a general right to “freedom of access to all
governmental facilities.” Id. at 47.
169 R. Doc. 32 at 27 (quoting Lane, 541 U.S. at 528–29).


                                                     28
courts.” 170 The Court is aware of no cases, and the parties cite none, creating a

fundamental right under the Due Process Clause to freedom of access to stadiums,

concerts, or all governmental buildings. As a result, the Court finds the alleged Title II

violations do not implicate a right guaranteed by the Fourteenth Amendment. Congress

did not validly abrogate sovereign immunity for Plaintiff’s claim under Title II of the ADA.

The LSED is entitled to judgment as a matter of law on Plaintiff’s claim for damages under

Title II of the ADA.

III.    The LSED is entitled to sovereign immunity on Plaintiff’s claim for
        equitable relief against it under Title II of the ADA.

        In the instant motion, Defendants move for judgment that the LSED is entitled to

sovereign immunity on Plaintiff’s claim for damages under Title II of the ADA.171

Defendants do not argue the LSED is entitled to sovereign immunity on Plaintiff’s claim

for injunctive relief. However, the Court may consider the issue sua sponte because it

bears on the court’s subject-matter jurisdiction. 172

        The Eleventh Amendment entitles states to sovereign immunity in “any suit in law

or equity.” 173 “[T]he Eleventh Amendment bars suits for both money damages and

injunctive relief unless the state has waived its immunity.” 174 The Court has found the

LSED is entitled to sovereign immunity on Plaintiff’s claim for damages under Title II of

the ADA. For the same reasons, the LSED is entitled to sovereign immunity on Plaintiff’s

claim for injunctive relief against it under Title II of the ADA.



170 Guttman v. Khalsa, 669 F.3d 1101, 1120 (10th Cir. 2012).
171 R. Doc. 45-1 at 17.
172 See Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 333 (5th Cir. 2002) (“[W]e may consider this

[sovereign immunity] issue sua sponte because it bears on this court's subject-matter jurisdiction.”) (citing
Burge v. Parish of St. Tammany, 187 F.3d 452, 465–66 (5th Cir.1999)).
173 U.S. CONST. amend. XI.
174 Cozzo, 279 F.3d at 280–81.


                                                    29
IV.     Kyle France is entitled to sovereign immunity on Plaintiff’s claim for
        damages, but not injunctive relief, against him.

        Plaintiff sues France in his official capacity as Chairman of the Board of

Commissioners of the LSED. Although Defendants do not move for judgment that France

is entitled to sovereign immunity, the Court considers the issue sua sponte. “[A]n official-

capacity suit is, in all respects other than name, to be treated as a suit against the entity.

It is not a suit against the official personally, for the real party in interest is the entity. . . .

The only immunities that can be claimed in an official-capacity action are forms of

sovereign immunity that the entity, qua entity, may possess, such as the Eleventh

Amendment.” 175 Because France is sued in his official capacity as Chairman of the Board

of Commissioners, the governing entity of the LSED, he has the same entitlement to

sovereign immunity against claims for damages as the LSED itself. As a result, France is

entitled to sovereign immunity on Plaintiff’s damages claim against him under Title II of

the ADA.

        France is not entitled to sovereign immunity on Plaintiff’s claim for injunctive

relief against him under Title II of the ADA. In Ex parte Young, 176 the Supreme Court

“created an exception to Eleventh Amendment immunity for claims for prospective relief

against state officials who have been sued in their official capacities.” 177 “[P]rospective

injunctive or declaratory relief against a state is permitted—whatever its financial side-

effects—but retrospective relief in the form of a money judgment in compensation for past

wrongs—no matter how small—is barred.” 178 The Fifth Circuit has stated that Ex parte

Young “is usually quite easy to apply,” and, when a damages claim and an injunctive claim


175 Kentucky v. Graham, 473 U.S. 159, 166–67 (1985) (emphasis in original).
176 209 U.S. 123 (1908).
177 Nelson v. Univ. of Texas at Dallas, 535 F.3d 318, 320 (5th Cir. 2008).
178 Brennan v. Stewart, 834 F.2d 1248, 1253 (5th Cir. 1988).


                                                  30
are brought against a state official in his official capacity, the district court should

“dismiss[] the official-capacity damage claims but retain[] jurisdiction over the official-

capacity equitable one[].” 179 In this case, the Court finds France is entitled to sovereign

immunity on Plaintiff’s Title II damages claim against him, but not on Plaintiff’s Title II

claim for injunctive relief against him.

                                      CONCLUSION

           IT IS ORDERED that the motion for summary judgment, filed by Defendants

SMG, the Louisiana Stadium and Exposition District, and Kyle France, in his official

capacity as Chairman of the Board of Commissioners of the Louisiana Stadium and

Exposition District, be and hereby is GRANTED IN PART. 180 The Louisiana Stadium

and Exposition District is entitled to sovereign immunity on Plaintiff’s claims for damages

and injunctive relief against it under Title II of the Americans with Disabilities Act. France

is entitled to sovereign immunity on Plaintiff’s claim for damages against him under Title

II of the Americans with Disabilities Act, but not on Plaintiff’s claim for injunctive relief

against him under Title II of the Americans with Disabilities Act.

           New Orleans, Louisiana, this 7th day of March, 2019.


                             ________________________________
                                      SUSIE MORGAN
                               UNITED STATES DISTRICT JUDGE




179   Id.
180   R. Doc. 45.

                                             31
